DETAILED ACTION
Claims 1-4, 6-13 and 15-20 are pending in the current application. 

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments, see Remarks, filed 11/4/22, with respect to the rejection of claim 1 under 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new grounds of rejection is made in view of Nguyen et al. (Pub. No. US 2021/0149787 A1) [0015] lines 24-28 and [0032] lines 1-3 which shows that spans, that can be part of a trace can be grouped/organized into a hierarchy of parent and child spans thus showing the plurality of groups that spans can be organized into. Where in view of Arnold et al. (Pub. No. US 2008/0301630 A1) [0108] lines 1-14 which shows how a tag can be attached to a trace and how the tag can be in an unstructured format and that the tag and tagged element are stored.

Applicant's arguments filed 11/4/22 have been fully considered but they are not persuasive. Applicant argues that the cited prior art does not disclose (Argument 1; Remarks pg. 11 lines 14-19) that the claims should not be treated as an abstract idea,  (Argument 2; Remarks pg. 15 lines 10-12) retrieving a set of traces from the plurality of traces, (Argument 3; Remarks pg. 16 lines 6-10) computing a self-time for the span by determine a processing time for the span and subtracting a time period in which the span waits for a child span to execute, (Argument 4; Remarks pg. 16 lines 27-28) tracking a cumulative execution time for the plurality of groups, (Argument 5; Remarks pg. 17 lines 13-15) computing a workload ratio associated with each group of related spans using an execution time associated with the group and the cumulative execution time for the plurality of groups.
With respect to applicant’s argument examiner respectfully disagrees.  With respect to argument 1, as seen in specific detail below it is viewed that the claim is still directed to an abstract idea of a mental process.  While the storing with one or more tags limitation is not viewed as part of the abstract idea as presented right now it is viewed as insignificant pre-solution activity information that does not integrate the idea into a practical application but more of generally linking to computer technology.  Also, while improvements to computer related technology can be used to overcome the abstract idea what is recited does not appear to actually improve computer technology but provides the computer with more information to perform calculation thus not a specific improvement in computer technology and thus does not overcome the abstract idea.  The elements are still viewed as extra solution activity because as seen argued and rejected below the elements are still viewed as taught by the prior art and not unconventional elements.
As to argument 2, Jha [0021] lines 1-15, [0026] lines 1-4, [0027] lines 1-5, [0028] lines 1-3 and [0029] lines 1-3 which is able to show the retrieving plurality of traces, viewed as traces and while where traces are obtained by sending queries to obtain matching spans and combined to generate a trace act as retrieving a set of traces as the result is traces are retrieved and since can be done plurality of times viewed as the set of traces being retrieved.
As to argument 3, it is seen in the teachings of Jha [0024] lines 11-26, [0025] lines 1-6, [0032] lines 1-4 and [0038] lines 4-10 and Fig. 3 that each span has a start and finish time stamp thus viewed as a type of tracking the execution time for the span and since each span has it would be able to track the time for each individual span and shows that spans have the parent/child relationship thus would also track the time of the child spans.  The teachings of Liu [0056] lines 3-6 are used to show the ability to calculate an individual/self time by subtracting from the overall time the time waiting for the child/dependent like actions.  Together can be seen as computing a self-time for the span by determine a processing time for the span and subtracting a time period in which the span waits for a child span to execute.
As to argument 4, it is seen in the teachings of Jha [0025] lines 1-6 and [0038] lines 4-10 that each span has a start and finish time stamp thus viewed as a type of tracking the execution time for the span and since each span is being tracked it would be able to track the time for each span in the group thus viewed as the cumulative execution time for the group.
As to argument 5, it is seen in the teachings of Fliflet [0042] lines 1-5 the ability to calculated a workload ratio based on the amount of time of a given even as compared to the overall time period, thus showing that workload ratio can be calculated based on the ratio of part/individual time over the total time for an event.  Where it is seen in the teachings of Jha [0026] lines 1-6 showing the time for all spans being tracks thus can be viewed as showing the individual time as well as the total execution time as all are tracked.  Thus, together it they can be seen as teaching would be able to show a workload ratio associated for each individual group of spans over the total execution time of all the spans. 

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1 and 16 rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process of calculating the workload of related spans.
The limitations of aggregating, tracking and computing are one that under their broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the other than the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, aggregating a plurality of spans into a plurality of traces, in the content of this claim encompasses a user being able to manually combine/aggregate the spans into traces.  Similarly, tracking the execution time of each span within the plurality covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the other than the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, tracking an execution time of each span within the plurality of groups as spans can include self time spans wherein self time spans is determines by subtracting time for a child span from the processing time of each span, thus viewed in the context of the claim as being able to both mentally determining time spans and being able to perform mental calculations to determining of time spans where being able to mentally group related spans based on shared attributes/categories that have been extracted and received.  Similarly, tracking a cumulative execution time for the plurality of groups covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post salutation activity information.  That is other than the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, tracking accumulative execution time for the plurality of groups viewed in the context of the claim as the mental process of summing up all of individual execution times being tracked/determined.  Similarly, computing a workload ratio using execution times of spans covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, computing a workload ration is viewed in the context of the claim as mentally performing the ratio calculation based on provided tracked time values of a respective group of spans over the cumulative time of all the groups of spans.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements in the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group.  The storing each of the plurality of traces is viewed as insignificant pre-solution activity information of storing/recording provided information and the linking of the idea to a general computer technology environment.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the retrieving a set of traces is viewed as information is viewed as information being provided to/given access to and thus insignificant pre-solution activity information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the grouping the spans within the set of traces into a plurality of groups based on one or more criteria is viewed as insignificant pre-solution activity information of grouping information together based on a non-limiting set of criteria.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of the practicing of the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the rendering a representation of the workload ratio associated with each respective group is viewed as insignificant post solution activity information of displaying visually as a graph the calculated workload ratio information.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and thus viewed as insignificant post solution activity information.  Thus, the claim is directed to an abstract idea.
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group amounts to no more that insignificant pre-solution and post solution activity information respectively.  Mere instruction to apply pre-solution and post solution activity information and generic linking to a computer technology cannot provide inventive concept.  The claim is not patent eligible.
Claims 2-4, and 6-15 and 17-19 are also rejected under similar rational wherein these dependent claims recite further mental process as identified above without additional elements which would integrate into the practical application.

Claim 20 is rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract idea without significantly more.  The claims recite a mental process of calculating the workload of related spans.
The limitations of aggregating, tracking and computing are one that under their broadest reasonable interpretation covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, aggregating a plurality of spans into a plurality of traces, in the content of this claim encompasses a user being able to manually combine/aggregate the spans into traces.  Similarly, tracking the execution time of each span within the plurality of groups of related spans covers performances of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, tracking an execution time of each span within the groups as spans that can include self time spans wherein self time spans is determines by subtracting time for a child span from the processing time of each span where related spans in each respective group share common attributes extracted from spans in the respective group, thus viewed in the context of the claim as being able to both mentally determining time spans and being able to perform mental calculations to determining of time spans where being able to mentally group related spans based on shared attributes that have been extracted and received.  Similarly, tracking a cumulative execution time for the plurality of groups covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but of the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, tracking accumulative execution time for the plurality of groups viewed in the context of the claim as the mental process of summing up all of individual execution times being tracked/determined.  Similarly, computing a workload ratio using execution times of spans covers performance of the limitation in the mind but for the recitation of additional elements and instruction to implement the idea on a computer and insignificant pre-solution and post solution activity information.  That is other than the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, nothing in the claim elements precludes the steps from practically being performed in the mind.  For example, but for the processor and memory, storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group, computing workload ration using execution times of spans is viewed in the context of the claim as mentally performing the ration calculation based on provided tracked time values of a respective group of spans over the cumulative time of all the groups of spans.
The judicial exception is not integrated into a practical application.  In particular the claim only recites additional elements processor and memory and the receiving a set of traces from the plurality of traces in response to a query.  The processor and memory are generic computer elements to implement the idea on the computer and does not integrate the abstract idea because it does not impose any meaningful limits on the practicing of the idea.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and thus viewed as generic linking of the abstract idea to generic computer technology.  Similarly, the storing each of the plurality of traces is viewed as insignificant pre-solution activity information of storing/recording provided information and the linking of the idea to a general computer technology environment.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the retrieving a set of traces is viewed as information is viewed as information being provided to/given access to and thus insignificant pre-solution activity information.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of practicing the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the grouping the spans within the set of traces into a plurality of groups based on one or more criteria is viewed as insignificant pre-solution activity information of grouping information together based on a non-limiting set of criteria.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits of the practicing of the idea and thus viewed as insignificant pre-solution activity information.  Similarly, the rendering a representation of the workload ratio associated with each respective group is viewed as insignificant post solution activity information of displaying visually as a graph the calculated workload ratio information.  Accordingly, this additional elements does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on the practicing of the idea and thus viewed as insignificant post solution activity information.  Thus, the claim is directed to an abstract idea
The claim does not include any additional elements that are sufficient to amount to significantly more than the judicial exception.  As discussed above with respect to the integration of the abstract idea into a practical application, the additional elements of the processor and memory storing each of the plurality of traces, receiving a set of traces response to a query, grouping the spans within the set of traces into a plurality of groups, and rendering a representation of the workload ratio associated with each respective group amounts to no more that generic computer components to implement the idea on a computer and insignificant pre-solution activity information.  Mere instruction to apply pre-solution activity information cannot provide inventive concept.  The claim is not patent eligible.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 6-7, 16, 18 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Jha et al. (Pub. No. US 20211/0026646 A1), in view Arnold et al. (Pub. No. US 2008/0301630 A1), in view of Nguyen et al. (Pub. No. US 2021/0149787 A1), in view of Fliflet (Pub. No. US 2002/0140710 A1), Kobayshi et al (Pub. No. US 2020/0413583 A1), and Liu et al. (Pub. No. US 2019/0317746 A1).

As to claims 1 and 16, Jha discloses a method of computing a workload performed by a group of related spans within a microservices-based application executing in a distributed computing environment, the method comprising:
aggregating a plurality of ingested spans associated with one or more applications executing in the distributed computing environment into a plurality of traces (Jha [0021] lines 1-5 and [0027] lines 1-6; which shows in the distributed computer environment being able to aggregate individual spans into traces, viewed as one of a plurality of traces);
retrieving a set of traces from the plurality of traces in response to a query (Jha [0026] lines 1-4, [0027] lines 1-5, [0028] lines 1-3 and [0029] lines 1-3; which shows being able to generate/retrieve the spans that are stitched together to form a trace in response to/associated with a query);
tracking an execution time of each span within the plurality of groups of related spans in the set of traces, wherein each of the plurality of groups of related spans is associated with a particular category, wherein spans in each group of related spans share common attributes extracted from the related spans in the group, wherein the tracking the execution time for each span comprises computing a self time for the span (Jha [0024] lines 11-26, [0025] lines 1-6, [0027] lines 6-10, [0028] lines 1-5, [0029] lines 1-3, [0032] lines 1-4 and [0038] lines 4-10 and Fig. 3; which shows that for each span event being able to process its information to determine a start and finish timestamp thus viewed as a form of tracking an execution time, and forms the basics of computing self time associated with tracking the start and end timestamps associated with events and thus viewed that all groups of spans would have a tracked execution time as well, where it is seen that spans can be associated with parent/child relationship thus being able to track the time associated with the child spans and where traces are categorized based on their aggregate/group of spans and feature information, where the spans are grouped together by extracting trace id attribute value and the matching and stitching together/grouping all the spans with the same/shared value and seen in more detail disclosed below further grouping of related spans) ;
tracking a cumulative execution time for the plurality of groups (Jha [0025] lines 1-6 and [0038] lines 4-10; which shows that all the spans are tracked associated with a start and finish time thus could be viewed as tracking a cumulative execution time for the plurality of groups by simple adding of all this time tracking information together).

Jha does not specifically disclose storing each of the plurality of traces with one or more tags, utilizing an unstructured format.

However, Arnold discloses storing each of the plurality of traces with one or more tags, utilizing an unstructured format (Arnold [0108] lines 1-14; which shows how a tag can be attached to a trace and how the tag can be in an unstructured format and that the tag and thus the element/trace that it is attached to is also stored).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Arnold showing tag associated with a trace into the trace information of Jha for the purpose of increasing usability by being able to provide more information about the trace thus increasing the overall detail stored, as taught by Arnold [0108] lines 1-14

Jha as modified by Arnold does not specifically disclose grouping the spans within the set of traces into a plurality of groups of related spans based on one or more criteria.

However, Nguyen disclose grouping the spans within the set of traces into a plurality of groups of related spans based on one or more criteria (Nguyen [0015] lines 24-28 and [0032] lines 1-3; which shows that spans, that can be part of a trace can be grouped/organized into a hierarchy of parent and child spans criteria thus showing the plurality of groups that spans can be organized into where the trace containing multitude of spans within it).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Nguyen showing the groups of spans into a plurality of groups based on criteria into the spans of Jha as modified by Arnold for the purpose of increasing usability by being able to associate more detailed information with the spans and able to associate specific detection with specific spans, as taught by Nguyen [0017] lines 1-4.

Jha as modified by Arnold and Nguyen does not specifically disclose computing a workload ratio associated with each group of related spans using an execution time associated with the group and the cumulative execution time for the plurality of groups.

However, Fliflet discloses computing a workload ratio associated with each group of related spans using an execution time associated with the group and the cumulative execution time for the plurality of groups (Fliflet [0042] lines 1-5; which shows being able to compute a workload ratio based on the amount of time for a given event as compared to the overall time, thus in light of above disclosed information of tracking the execution time tied to traces can be seen as being able to compute a workload ratio using execution time associated with respective group and cumulative/overall time associated with event traces). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fliflet showing the calculation of a workload ration associated with time, into the time measurement system of Jha as modified by Arnold and Nguyen for the purpose of improving determination of resource utilization by determine if unusually large amounts are resources are being used based on a time-based workload ration, seen in Fliflet [0042] lines 1-5.

Jha as modified by Arnold, Nguyen and Fliflet does not specifically disclose rendering a representation of the workload ratio associated with each group for display in a graphical user interface for a user.

However, Kobayashi discloses rendering a representation of the workload ratio associated with each group for display in a graphical user interface for a user (Kobayashi [0041] lines 7-10; which is able to show the specifics of displaying for a user on a graph the workload ratio)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Kobayashi showing the graphical display of workload ratio information into the workload ratio information of Jha as modified by Arnold, Nguyen and Fliflet, for the purpose of increasing usability by being able to present the information visually to a user, as taught by Kobayashi [0041] lines 1-10.

Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi does not specifically disclose wherein the computing the self time for the spans by determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute.

However, Liu discloses wherein the computing the self time for the spans by determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships can be viewed together as being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes spans to execute/complete from the total time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi for the purpose of increasing efficiency effectively balancing assignment of resources, as taught by Liu [0055] lines 1-4 and [0056] lines 3-6.

As to claim 3, Jha discloses comprising retrieving the set of traces from a data set associated with an analysis modality of a plurality of analysis modalities, and wherein each analysis modality from the plurality of analysis modalities extracts a different level of detail from the plurality of ingested spans (Jha [0023] lines 19-22, [0030] lines 1-13, [0032] lines 1-8 and [0034] lines 1-4; is able to show ability to use/retrieve stored in data storage for performing sampling analysis on where it can be viewed that a plurality of analysis can be performed that can affect the context information used based on the source tracing system being used by the adaptive trace sampling system thus viewed as having different level of details).

As to claim 6, Jha discloses wherein the tracking the cumulative execution time for the plurality of groups comprises accumulating self-times for spans in the plurality of groups (Jha [0025] lines [0038] lines 4-10; which shows that all the spans are tracked associated with a start and finish time thus can be viewed as cumulative execution time for the plurality of groups).

 Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi does not specifically disclose wherein computing a self-time for a span in the plurality of groups comprises determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute.

However, Liu discloses wherein computing a self-time for a span in the plurality of groups comprises determining a processing time for the span and subtracting a time period in which the span waits for a child span to execute (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships can be viewed together as being able to determine a self time of a parent span by subtracting the wait time associated with waiting on dependent/childlike processes spans to execute/complete from the total time).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi for the purpose of increasing efficiency effectively balancing assignment of resources, as taught by Liu [0055] lines 1-4 and [0056] lines 3-6.

As to claim 7, Jha discloses categorizing each group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the groups of related spans).

As to claim 18, Jha disclose for each of the spans, categorizing the span and the self-time for the span (Jha [0024] lines 11-26, [0025] lines 1-6 and [0032] lines 1-4; which shows that traces are categorized thus since the traces are made up of aggregated spans it is viewed that those spans are also categorized, and since no specific detail is claimed about how the span and the self time for the span is categorized, it can be viewed that the time itself acts as a categorization for the self-time for the span as a category is viewed as a division to things having shared characteristics thus each individual self time can be viewed as the categorization).

As to claim 20, Jha discloses a system for performing a method of computing a workload performed by a group of related spans within a microservices-based application executing in a distributed computing environment, the system comprising: a processing device communicatively coupled with a memory and configured to (Jha [0006] lines 1-5).

The remaining limitation of claim 20 are comparable to claim 1 above and rejected under the same reasoning.
 
Claims 2 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Madisetti et al. (Patent No. US 10,402,589 B1).

As to claim 2, Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein spans in each group of related spans are related by at least one of the common attributes including: a same type of request, a same type of operation, a same type of service, an infrastructural element or a same type of customer.

However, Madisetti discloses wherein spans in each group of related spans are related by at least one of the common attributes including: a same type of request, a same type of operation, a same type of service, an infrastructural element or a same type of customer (Madisetti Col. 12 lines 30-33; which shows the specifics that the group of spans that can make up a trace are related/associated by the same request).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Madisetti showing the traces related by request, into the associating trace information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing usability by providing more information of the relationships between spans, as taught by Madisetti Col. 12 lines 30-33.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claims 1 and 16 above, and further in view of Lee (Pub. No. US 2020/0249651 A1).

As to claim 4, Jha discloses comprising retrieving the set of traces from a data set associated with an analysis modality of a plurality of analysis modalities, and wherein the plurality of analysis modalities comprises a first analysis modality and a second analysis modality, wherein the first analysis modality is associated with a functionality of sampling traces (Jha [0023] lines 19-22, [0030] lines 1-13, [0032] lines 1-8 and [0034] lines 1-5; which shows the specifics of being able to perform plurality of analysis modality that is associated with sampling traces, thus viewed associated with their functionality).

Jha as modified by Arnold and Nguyen does not specifically disclose computing the workload associated with each group of related spans using the sampled traces.

However, Fliflet discloses computing the workload associated with each group of related spans using the sampled traces (Fliflet [0042] lines 1-5; which shows being able to compute workload information that can be viewed as associated with the disclosed spans information). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fliflet showing the calculation of a workload ration associated with time, into the time measurement system of Arnold and Nguyen for the purpose of improving determination of resource utilization by determine if unusually large amounts are resources are being used based on a time-based workload ration, seen in Fliflet [0042] lines 1-5.

Jah as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces.

However, Lee discloses wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces (Lee [0035] lines 1-5; which shows that the specific type of analysis including analyzing the raw trace data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee showing the analyzing raw trace data into the trace data of Jah as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing usability by being able to provided additional type of analysis of for trace data, as taught by Lee [0035] lines 1-5.

Claims 8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Presta et al. (Patent No. US 9,276,862 B1).

As to claim 8, Jha discloses categorizing each group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the base category includes at least one of: application, database, external, network or garbage collection.

However, Presta discloses wherein the base category includes at least one of: application, database, external, network or garbage collection (Presta Col. 17 lines 44-51; which shows that features associated with the trace can include internal/database and external communication, thus together can be viewed as that the feature for the base category for the traces include database and external categorization).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 10, Jha discloses categorizing a group of related spans under a database category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the group of related spans is associated with communicating with a database.

However, Presta discloses wherein the group of related spans is associated with communicating with a database (Presta Col. 17 lines 44-51; which shows that trace features can include database communication thus showing the specifics of the classification of a base classification under a database category).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 11, Jha discloses categorizing a group of related spans under an external category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the group of related spans are associated with communicating with an external service that is external to microservices-based application.

However, Presta discloses wherein the group of related spans are associated with communicating with an external service that is external to microservices-based application (Presta Col. 17 lines 44-51; which shows that trace features can include external communication with external servers and thus viewed trace being associated with external services and thus can be categorized by the base feature as an external category).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

As to claim 12, Jha discloses categorizing a group of related spans under a network category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category).

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the respective group of related spans are associated with a cross-service call between different services.

However, Presta discloses wherein the group of related spans is associated with a cross-service call between different services (Presta Col. 17 lines 44-51; which shows that the trace feature can include trace associated with network communication that can provide networked communication across various servers, and thus can be viewed as a network category of base features of traces).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Hu (Pub. No. US 2018/0101286 A1).

As to claim 9, Jha discloses categorizing each group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, viewed as a type of base category that the spans are categorized as well).

Jah as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose rendering for display in the graphical user interface a categorization of the plurality of groups in respective base categories.

However, Hu discloses rendering for display in the graphical user interface a categorization of the plurality of groups in respective base categories (Hu [0104] lines 5-13; which shows the specifics of a user interface that can display categorized data information thus in light of above disclose information display the categorized group/trace information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu shows the user interface for displaying categorized information, into the categorized information of Jah as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu, for the purpose of increasing usability by providing more visual information to the user to understand categorized information as taught by Hu [0104] lines 5-13.

Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Sullivan et al. (Patent No. US 8,251,815 B1) and Liu2 et al. (Pub. No. US 2015/0158252 A1).

As to claim 13, Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose adding a length for the self-time of each span associated with a category to a global counter for the category.

However, Sullivan discloses comprising adding a length of an interval for the self-time of each of the spans in a trace to a global counter for the trace (Sullivan Col. 3 lines 36-46; which is able to show the adding together of each action that is a separate and individual occurrence, viewed as the length of an interval for the time, into a total time thus acting as a global counter for a traces, where it is seen specifically disclosed above the specifics of the ability to determine the self-time for each of the spans in a trace where as seen disclosed above the trace can be viewed as the type of category).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to Sullivan showing the total time style counter, into the time tracking of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing usability by helping to determine the total time spent performing actions, as taught by Sullivan Col. 3 lines 36-46.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu and Sullivan do not specifically disclose wherein the unstructured format includes a blob storage format.

However, Liu2 shows wherein the unstructured format includes a blob storage format (Liu2 [0058] lines 3-5; which shows that the unstructured data can be stored in a BLOB storage format).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu2 showing the blob storage format, into the storing of unstructured data of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu and Sullivan for the purpose of optimizing storage of unstructured data at a minimal cost, as taught by Liu2 [0058] lines 2-5.


Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Lee (Pub. No. US 2020/0249651 A1), in view of Cadigan et al. (Pub. No. US 2013/0151914 A1), in view of Presta et al. (Patent No. US 9,276,862 B1), in view of Hu (Pub. No. US 2018/0101286 A1), in view of Makwarth et al. (Pub. No. US 2020/0328952 A1) and further in view of Madisetti et al. (Patent No. US 10,402,589 B1).

As to claim 15, Jha discloses comprising retrieving the set of traces from a data set associated with an analysis modality of a plurality of analysis modalities, and wherein the plurality of analysis modalities comprises a first analysis modality and a second analysis modality, wherein the first analysis modality is associated with a functionality of sampling traces (Jha [0023] lines 19-22, [0030] lines 1-13, [0032] lines 1-8 and [0034] lines 1-5; which shows the specifics of being able to perform plurality of analysis modality that is associated with sampling traces, thus viewed associated with their functionality);

categorizing each group of related spans under a base category (Jha [0032] lines 1-4; which shows the ability to categorize the traces viewed as the groups of related spans);
wherein the group of related spans are operable to be associated with a base category in addition to the garbage collection category (Jha [0025] lines 1-6, [0032] lines 1-4 and [0038] lines 4-10; which shows being able to determine feature associated with duration/time tied to the span and shows the ability to categorize the traces viewed as the aggregate/group of spans based on feature information, thus viewed as multiple features can have multiple categorizations, where seen specifically disclosed below the specifics of the garbage collection category)

Jha as modified by Arnold and Nguyen does not specifically disclose computing the workload associated with each group of related spans using the sampled traces.

However, Fliflet discloses computing the workload associated with each group of related spans using the sampled traces (Fliflet [0042] lines 1-5; which shows being able to compute workload information that can be viewed as associated with the disclosed spans information). 

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Fliflet showing the calculation of a workload ration associated with time, into the time measurement system of Jha as modified by Arnold and Nguyen for the purpose of improving determination of resource utilization by determine if unusually large amounts are resources are being used based on a time-based workload ration, seen in Fliflet [0042] lines 1-5.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces.

However, Lee discloses wherein the second analysis modality is associated with analyzing raw trace data associated with the set of traces (Lee [0035] lines 1-5; which shows that the specific type of analysis including analyzing the raw trace data information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Lee showing the analyzing raw trace data into the trace data of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing usability by being able to provided additional type of analysis of for trace data, as taught by Lee [0035] lines 1-5.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu and Lee does not specifically disclose categorizing a group of related spans under a garbage collection category, wherein collection category is a garbage collection category, and wherein a duration of a span in the respective group of related spans is associated with the garbage collection category based on a value of a tag associated with garbage collection.

However, Cadigan discloses categorizing a group of related spans under a garbage collection category, wherein collection category is a garbage collection category, and wherein a duration of a span in the respective group of related spans is associated with the garbage collection category based on a value of a tag associated with garbage collection (Cadigan [0090] lines 1-11; which shows that features of the trace information can include garbage collection based on the tagged information thus together in light of information disclose above can show the specifics of categorizing the feature information to be garbage collection category and an association between the time/duration associated with the spans/trace with garbage collection based on tag value information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Cadigan showing feature information including garbage collection into the feature information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu and Lee, for the purpose of increasing usability by providing for more trace information to be used thus increasing usability by having more types of trace information to use in categorization, as taught by Cadigan [0090] lines 1-11.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee and Cadigan do not specifically disclose wherein the base category includes at least one of: application, database, external, network or garbage collection

However, Presta discloses wherein the base category includes at least one of: application, database, external, network or garbage collection (Presta Col. 17 lines 44-51; which shows that features associated with the trace can include internal/database and external communication, thus together can be viewed as that the feature for the base category for the traces include database and external categorization).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Presta showing trace feature information, into the trace classification system of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee and Cadigan, for the purpose of increasing usability by providing further clarifying trace data information, as taught by Presta Col. 17 lines 44-51.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan and Presta does not specifically disclose rendering for display in the graphical user interface a categorization of the plurality of groups in respective base categories.

However, Hu discloses rendering for display in the graphical user interface a categorization of the plurality of groups in respective base categories (Hu [0104] lines 5-13; which shows the specifics of a user interface that can display categorized data information thus in light of above disclose information display the categorized group/trace information).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Hu shows the user interface for displaying categorized information, into the categorized information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan and Presta, for the purpose of increasing usability by providing more visual information to the user to understand categorized information as taught by Hu [0104] lines 5-13.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan, Presta and Hu does not specifically disclose rendering a histogram for each respective group for display in the graphical user interface, wherein the histogram depicts a self-time for spans in each respective group.

However, Makwarth discloses rendering a histogram for each respective group for display in the graphical user interface, wherein the histogram depicts a self-time for spans in each respective group (Makwarth [0050] lines 2-16 and claim 18; which shows being able to visually depicting a histogram that is able to show time associated with span, thus in light of above disclose information can be viewed as the self time for the spans).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Makwarth showing the use of histograms showing time of spans into the use of time of span information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan, Presta and Hu, for the purpose of providing further aid to the user in the debugging process taught by Makwarth [0050] lines 2-16.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan, Presta, Hu and Makwarth does not specifically disclose wherein spans in each group of related spans are related by at least one of the common attributes including: a same type of request, a same type of operation, a same type of service, an infrastructural element or a same type of customer.

However, Madisetti discloses wherein spans in each group of related spans are related by at least one of the common attributes including: a same type of request, a same type of operation, a same type of service, an infrastructural element or a same type of customer (Madisetti Col. 12 lines 30-33; which shows the specifics that the group of spans that can make up a trace are related/associated by the same request).

Therefore, it would have been obvious to one of ordinary skill in the art to incorporate the teachings of Madisetti showing the traces related by request, into the associating trace information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi, Liu, Lee, Cadigan, Presta, Hu and Makwarth for the purpose of increasing usability by providing more information of the relationships between spans, as taught by Madisetti Col. 12 lines 30-33.


Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Sullivan et al. (Patent No. US 8,251,815 B1)

As to claim 17, Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu does not specifically disclose comprising adding a length of an interval for the self-time of each of the spans in a trace to a global counter for the trace.


However, Sullivan discloses comprising adding a length of an interval for the self-time of each of the spans in a trace to a global counter for the trace (Sullivan Col. 3 lines 36-46; which is able to show the adding together of each action that is a separate and individual occurrence, viewed as the length of an interval for the time, into a total time thus acting as a global counter for a traces, where it is seen specifically disclosed above the specifics of the ability to determine the self-time for each of the spans in a trace).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to Sullivan showing the total time style counter, into the time tracking of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing usability by helping to determine the total time spent performing actions, as taught by Sullivan Col. 3 lines 36-46.

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Jha, Arnold, Nguyen, Fliflet, Kobayashi and Liu as applied to claim 1 above, and further in view of Bonnell (Pub. No. US 2019/0303266 A1).

As to claim 19, Jha discloses wherein computing the self-time for spans in each group includes; creating an interval for a duration of the span (Jha [0024] lines 11-26 and [0025] lines 1-6; which shows that each span includes the start and finish time span thus showing the created interval for a duration of the span where all spans include this information thus done for each span in the group).


Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi does not specifically disclose creating a self-time interval for each of the spans for which no direct children of the span are active, including for each of the spans; and creating the self time interval for the span by removing intervals of any child spans from the interval for the spams.

However, Liu discloses creating a self-time interval for each of the spans for which no direct children of the span are active, including for each of the spans; and creating the self time interval for the span by removing intervals of any child spans from the interval for the spams (Liu [0056] lines 3-6; which shows the ability to determine an individual computational/running time by subtracting/removing from the overall time the waiting time associated with child/dependent like actions that the action has to wait on so it can complete its computation, which in light of above disclosed information showing the specifics of child/parent span relationships and the timing calculation of interval for each span can be viewed together as being able to determine a self time of the span by removing/subtracting the intervals of time of any child spans thus creating a self-time interval for each spans for which no direct children of the spans are active as the interval for the child spans are removed/subtracted from the overall time thus not active).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Liu showing being able to calculate time for event by removing wait times into the time tracking systems of Jha as modified by Arnold, Nguyen, Fliflet and Kobayashi for the purpose of increasing efficiency effectively balancing assignment of resources, as taught by Liu [0055] lines 1-4 and [0056] lines 3-6.

Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu do not specifically disclose traversing a tree structure of a trace including the spans.

However, Bonnell discloses traversing a tree structure of a trace including the spans (Bonnell [0026] lines 1-4; which is able to show traversing the trace that is in the form of a tree structure including determine the number of children associated with it, where it is seen specifically disclosed above that the space is made up of spans so viewed as the trace including spans)

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date to incorporate the teachings of Bonnell showing the traversing a tree structure of a trace, into the trace information of Jha as modified by Arnold, Nguyen, Fliflet, Kobayashi and Liu for the purpose of increasing overall usability by providing further detailed analysis of the trace include the child count, as taught by Bonnell [0026] lines 1-4 and 20-23.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRADFORD F WHEATON whose telephone number is (571)270-1779. The examiner can normally be reached Monday-Friday 8:00-5:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chat Do can be reached on 571-272-3721. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BRADFORD F WHEATON/Examiner, Art Unit 2193                                                                                                                                                                                                        
/Chat C Do/Supervisory Patent Examiner, Art Unit 2193